Opinion of the Court
DARDEN, Judge:
The appellant entered a plea of guilty to several offenses, including escape from lawful confinement (Additional Charge II), offering violence to a commissioned officer (Additional Charge I), and assault upon a military policeman in the execution of his duties (Additional Charge IV). A stipulation of fact admitted into evidence shows that the three offenses were committed in a transaction motivated by a “single impulse” to escape confinement. They merge, therefore, for punishment purposes. United States v Pearson, 19 USCMA 379, 41 CMR 379 (1970). Because limiting instructions encompassing this requirement were not given by the military judge reassessment of the sentence is required.
During a lengthy guilty plea inquiry Weaver acknowledged that he had offered violence to his superior commissioned officer by “grabbing him about the neck.” A stipulation of fact introduced as Prosecution Exhibit 1 attributes to a fellow conspirator the accosting of the officer. Neither portrayal disavows the guilty plea, however. Contention that the plea of guilty to Additional Charge I is negated by the military judge’s failure to explain the law of principals to the appellant during the guilty plea inquiry is without substance. United States v Wimberly, 20 USCMA 50, 42 CMR 242 (1970).
Accordingly, the decision of the Court of Military Review as to sentence is reversed. The record of trial is returned to the Judge Advocate General of the Army for submission to the Court of Military Review for reassessment of the sentence in light of this opinion.
Chief Judge Quinn concurs.